884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eugene W. JOHNSON, Jr., Plaintiff-Appellant,v.MIDWAY CHEVROLET, Oldsmobile, Cadillac, Pontiac, Buick,Inc., General Motors Corporation, Defendants-Appellees.
No. 88-2961.
United States Court of Appeals, Fourth Circuit.
Submitted May 25, 1989.Decided Aug. 28, 1989.

Eugene W. Johnson, Jr., appellant pro se.
Jeremy Wethered North, John Joseph Kuchno, Piper & Marbury, for appellees.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Eugene W. Johnson appeals from the district court's order entered pursuant to a jury verdict for defendants on Johnson's claims for damages arising from an alleged manufacturing defect.  Johnson filed suit alleging that the car he purchased new from defendant Midway, which was manufactured by defendant General Motors, was defective when he purchased it, necessitating numerous repairs and eventual abandonment of the vehicle.  He claimed the defendants breached both express and implied warranties, violated the Magnuson-Moss Federal Warranty Act, 15 U.S.C. Secs. 2301 et seq., and violated Maryland Commercial Law Code Ann. Secs. 14-401 et seq., dealing with a "manufacturer's express warranty."    After a three-day trial, the district court entered a directed verdict in the defendants' favor on the claims under the Magnuson-Moss Act because Johnson had not proved the required damages.  The other claims were decided by the jury.


2
On appeal Johnson argues that the district court order should be reversed because his attorney at trial failed to properly present all evidence.  Assuming that Johnson's attorney did fail to present some evidence, such a claim is not sufficient reason to reverse a district court order.    See Porterfield v. Burlington Northern, Inc., 534 F.2d 142, 146 (9th Cir.1976) (a wrong tactical decision by a trial attorney in a civil action is not grounds for reversal).  Therefore, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court, and argument would not aid the decisional process.


3
AFFIRMED.